Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendment filed 11/5/21 (hereinafter “Response”) has been entered. The present Notice of Allowance addresses pending claims 1, 3, 6, 8-11, 13, 16, and 18-26 in the Response.
Allowable Subject Matter
Claims 1, 3, 6, 8-11, 13, 16, and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the amendments made in the Response, the 112(b) rejections raised in the Office Action mailed 9/20/21 are withdrawn.
Based on Applicant’s amendments made in the Response, claims 1, 2, 6, 11, 13, 16, and 18-26 are considered to be patent eligible under 35 U.S.C. 101 when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as incorporated into the MPEP). 
The present invention is not properly interpreted as being directed towards the abstract idea of mental process, organizing human activity, and/or mathematical concepts because the originally presented claims are interpreted as not reciting an abstract idea because they are similar to example vii in MPEP 2106.04(a)(1) reciting generating a machine learning algorithm, training the algorithm to improve it, and them implementing the improved algorithm for an intelligent medication reminder. Further, the Specification makes it clear that the claims utilize a 
Regarding the prior art of record under 35 U.S.C. 102/103, as discussed in the Office Action, U.S. Patent App. Pub. No. 2020/0004583 to Kelly et al generally discloses a computer implemented method of generating an optimal prompting strategies to maximize a user’s medical adherence by receiving availability of the patient, generating an availability model, identifying a plurality of opportunities for the patient to take the medication, determining a suggested arrangement for the patient to take the medication based on the availability where the suggested arrangement is the opportunity with the highest likelihood that the patient is available to take the medication and will react to take the medication, generating/providing an alert, receiving a response from the patient will take the medication, and training the model based on the response.
However, neither Kelly nor the other references used in the Office Action appear to disclose generating, by a cognitive system using machine learning, a total availability model by weighting each of the plurality of opportunities based on a likelihood that the patient is cognitively available based on their engagement in an activity, generating a cognitive availability model based on the cognitive availability, weighting each of the plurality of opportunities based on a likelihood that the patient is physical availability based on their physical ability to take the medication because of a physical restriction, generating a physical availability model based on the cognitive availability, combining the cognitive availability model and the physical 
For reference, WO 2020/005490 A1 to Hamilton generally discloses a computer implemented method of generating an optimal prompting strategies to maximize a user’s medical adherence by receiving availability of the patient.  However, this publication does not appear to make up for the deficiencies of Kelly.
Also for reference, NPL – McCoy, Liza; “Time, self and the medication day: a closer look at the everyday work of ‘adherence’;” Sociology of Health & Illness Vol. 31 No. 1 2009 ISSN 0141–9889, pp. 128– 146 generally discloses the importance of cognitive and physical availability in medication adherence. However, this publication does not appear to make up for the deficiencies of Kelly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686